Citation Nr: 0003534
Decision Date: 02/10/00	Archive Date: 09/08/00

DOCKET NO. 95-24 768               DATE FEB 10, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to an increased rating for bilateral weak feet,
currently rated as 10 percent disabling.

2. Entitlement to an increased rating for psychiatric disability,
currently rated as 50 percent disabling.

REPRESENTATION

Appellant represented by: American Ex-Prisoners of War, Inc.

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from March 1950 to October 1953;
he was a prisoner of war of the North Korean government from
December 1950 to August 1953.

This case is before the Board of Veterans' Appeals (Board) on
appeal from an April 1995 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
The appeal was last before the Board in February 1998, at which
time it was remanded for further development. Following completion
of the requested development, the RO, in a rating decision entered
in July 1998, continued to deny each issue on appeal. A
Supplemental Statement of the Case was mailed to the veteran the
same month.

Thereafter, the appeal was returned to the Board.

The first issue on the title page will be addressed in the decision
below. The final issue listed on the title page will be addressed
in a remand appearing at the end of the decision.

FINDING OF FACT

Current manifestations of the veteran's service-connected bilateral
weak feet include persistent pain, callosities, and swelling
involving the dorsum of each foot, productive, collectively, of
severe overall disability.

CONCLUSION OF LAW

The criteria for a 30 percent rating for bilateral weak feet have
been. met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. Part 4,
Diagnostic Codes 5277, 5276 (1999).

2

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for an increased rating
for bilateral weak feet is well grounded within the meaning of 38
U.S.C.A. 5107(a). That is, the Board finds that this claim is
plausible. The Board is also satisfied that all relevant facts have
been properly developed, and that no further assistance to the
veteran is required to comply with 38 U.S.C.A. 5107(a).

Disability ratings are determined by applying the criteria set
forth in the VA Schedule for Rating Disabilities (Rating Schedule),
found in 38 C.F.R. Part 4 (1999). The Board attempts to determine
the extent to which the veteran's service- connected disability
adversely affects his ability to function under the ordinary
conditions of daily life, and the assigned rating is based, as far
as practicable, upon the average impairment of earning capacity in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1, 4.10 (1999).

Service connection is in effect for bilateral weak feet, for which
the RO has assigned a 10 percent rating in accordance with the
provisions of Diagnostic Code 5277 of the Rating Schedule.

In accordance with 38 C.F.R. 4.1 and 4.2 (1999), and Schafrath v.
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all
evidence of record pertaining to the history of the veteran's
service-connected bilateral weak feet. The Board has found nothing
in the historical record which would lead it to conclude that the
current evidence of record is not adequate for rating purposes.
Moreover, the Board is of the opinion that this case presents no
evidentiary consideration,; which would warrant an exposition of
the remote clinical histories and findings pertaining to such
disability.

In accordance with Diagnostic Code 5277, a 10 percent rating is
warranted, as the minimal evaluation, for bilateral weak foot which
is symptomatic. Pursuant to the provisions of Diagnostic Code 5276,
a 30 percent rating is warranted for "severe" bilateral acquired
flatfoot, with objective evidence of marked deformity (pronation,

3

abduction, etc.), pain on manipulation and use accentuated,
indication of swelling on use, and characteristic callosities.

The veteran contends that his feet hurt in the morning such that he
is unable to walk for the first two hours after rising. He also
indicates that his feet swell on occasion and that he is able to
obtain relief by elevating his feet. In this regard, when he was
examined by VA in March 1995, the veteran complained that his feet
"hurt". His feet, on physical examination, were described as being
"flat and warm with good pedal pulses". The veteran was noted not
to be able to tandem walk "very well"; his toe walking was
described as being "poor". The pertinent examination diagnosis was
pes planus.

Most recently, when examined by VA in June 1998, the veteran
alluded to having since service experienced pain in the area of his
metatarsal arches. On physical examination, he was noted to have
pes planus as well as what was described as being "a brawny-type of
nonpitting" swelling involving each ankle and the dorsum of each
foot. The pertinent examination diagnosis was pes planus, second
degree, symptomatic.

In considering the veteran's claim for an increased rating for
bilateral weak feet, the Board has no reason to question his
veracity relative to his assertion of experiencing apparently
persistent and long-term foot pain. In addition, while it is
unclear whether the VA examiner in June 1998 may have overlooked
whether the same were present, the Board has no reason not to
believe the veteran's testimony at his June 1995 personal hearing
that he experiences recurrent calluses on his feet, suggestive of
pertinent disablement warranting a 30 percent rating under
Diagnostic Code 5276, which he was obliged to remove approximately
every other week. Moreover, on the June 1998 VA examination, the
veteran was noted to have swelling involving the dorsum of his
feet, the same being consistent with a 30 percent rating under
Diagnostic Code 5276. The foregoing clinical characteristics are
deemed to be productive of severe overall disability. Therefore,
the Board concludes that a 30 percent rating for the veteran's
bilateral weak feet is in order. In the absence, however, of any
clinical indicia equating with a 50 percent rating under Diagnostic
Code 5276, such as marked pronation or extreme tenderness of the

4

plantar surface of either foot, the Board readily concludes that a
disability rating in excess of 30 percent is not warranted. 38
U.S.C.A. 1155, 5107; 38 C.F.R. Part 4, Diagnostic Codes 5277, 5276.

ORDER

An increased rating for bilateral weak feet is granted, to the
extent indicated, subject to the controlling regulations governing
the payment of monetary benefits.

REMAND

With respect to the veteran's claim for an increased rating for his
service-connected psychiatric disability, the Board observes that
when he was examined by VA in November 1995 and June 1998, he was
assigned scores of 40 and 4.5, respectively, as being
representative of his Global Assessment of Functioning (GAF).
Despite the higher GAF on the latter examination, it is uncertain,
based on the overall findings of such examination, whether any
improvement in the veteran's service- connected psychiatric has in
fact occurred. In view of the foregoing, then, the Board is of the
opinion that another VA examination, as specified in greater detail
below, would be helpful prior to undertaking further appellate
action. Further development to facilitate the accomplishment of the
same is, therefore, specified below.

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for the veteran to undergo a VA
examination by a board certified psychiatrist, if available, to
determine the current severity of his service-connected psychiatric
disability. Further, the examiner is specifically requested to
assign a score representative of the veteran's service-connected
psychiatric disability-related Global Assessment of

5

Functioning and, in addition, comment on the extent of impairment
indicated by such score. Any special diagnostic studies deemed
necessary should be performed, and. the claimsfolder should be made
available to the examiner for review prior to the examination.

2. The RO should then review the report pertaining to the VA
examination performed in response to the previous numerical
directive to ascertain whether such examination is in compliance
with the Board's examination instructions.

3. Then, after undertaking any development deemed necessary in
addition to that specified above, the RO should readjudicate the
veteran's claim for an increased rating for psychiatric disability;
in readjudicating such claim, the RO should consider the revised
criteria pertaining to the evaluation of mental disorders, 38
C.F.R. Part 4 (effective November 7, 1996), as well as the criteria
in effect prior to November 7, 1996, rating the veteran under the
criteria most favorable to him.

4. If the remaining benefit sought on appeal is not granted to the
veteran's satisfaction, or if he expresses disagreement pertaining
to any other matter, both he and his representative should be
provided with an appropriate Supplemental Statement of the Case.
The veteran should also be provided appropriate notice of the
requirements to perfect an appeal with respect to any issue(s)
addressed therein which does not appear on the title page of this
decision.

6

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. In taking this
action, the Board implies no conclusions, either legal or factual,
as to any ultimate outcome warranted. No action is required of the
veteran unless he is otherwise notified.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

7



028712433      000215    810224D2

DOCKET NO. 91-14 148               DATE FEB 15, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Denver, Colorado

THE ISSUE

Entitlement to service connection for angioedema, claimed secondary
to exposure to herbicide agents.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from July to December 1959 and
from October 1963 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a
December 1989 rating decision of the Department of Veterans Affairs
(VA) Boston Regional Office (RO). * In that determination, the RO
denied the appellant's claims of service connection for a skin
disorder, post-traumatic stress disorder (PTSD), and angioedema,
and denied the claim for an evaluation in excess of 10 percent for
a right leg disorder. He disagreed with the decision and this
appeal ensued.

By August 1990 rating decision, the rating assigned the right leg
disorder was increased to 30 percent. Because the appellant
presumably seeks the maximum benefit allowed, the claim for an
evaluation in excess of 30 percent remained in controversy. AB v.
Brown, 6 Vet. App. 35, 38-39 (1993).

The Board remanded these four claims (service connection for a skin
disorder, PTSD, and angioedema, and an evaluation in excess of 30
percent for a right leg disorder) in October 1991. Subsequently,
procedural actions included the following:

By July 1992 rating decision, the RO granted service connection for
PTSD. That decision constituted a full award of that benefit sought
on appeal. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir.
1997); Holland v. Gober, 124 F.3d 226 (Fed. Cir. 1997). For this
reason, the Board no longer has jurisdiction over the claim of
service connection for PTSD.

----------------------------------------------------------------
During the pendency of this appeal, the appellant relocated to an
area served by the Denver RO. Thus, the case is on appeal from the
Denver RO. Any references to an RO should be interpreted as either
to the Denver RO or Boston RO, unless otherwise specifically noted.

2 -

By July 1992 rating decision, the RO rated PTSD as 30 percent
disabling from July 28, 1989, as 100 percent disabling under 38
C.F.R. 4.29 from March 6 to April 30, 1992, as 50 percent disabling
from May 1 to May 31, 1992, as 100 percent disabling under 38
C.F.R. 4.29 from June 1 to July 31, 1992, and as 50 percent
disabling from August 1, 1992. The appellant perfected an appeal
seeking higher ratings during these periods when the disability was
assigned less than a 100 percent evaluation.

In August 1992, the appellant filed a claim for a total disability
rating based on individual unemployability (TDIU). The RO denied
the claim in a December 1992 rating decision. He disagreed and
perfected an appeal.

In a January 1995 statement, the appellant contended that he was
exposed to herbicide agents during service in Vietnam and that this
exposure caused angioedema. The RO, in April 1995, denied service
connection for angioedema secondary to exposure to herbicide
agents.

By August 1995 rating decision, the RO increased the rating
assigned his PTSD to 100 percent, effective August 12, 1992. That
action left unresolved the claims for evaluations in excess of 30
percent from July 28, 1989 to March 5, 1992 and in excess of 50
percent from May 1 to May 31, 1992 and from August 1 to August 11,
1992.

At the conclusion of these actions, the issues- for appellate
review were entitlement to service connection for angioedema,
including as secondary to exposure to herbicide agents, entitlement
to higher ratings for PTSD and a right leg disorder, and TDIU. In
September 1995, the appellant noted that his TDIU claim was mooted,
and requested that "my case to BVA be stop[p]ed" as "my only
concern now" involved his Agent Orange claim. Thus, the sole issue
for appellate review is service connection for angioedema secondary
to exposure to herbicide agents, as all other matters have been
reasonably construed as withdrawn pursuant to express written
instruction, noted above. 38 C.F.R. 20.204(b).

3 -

FINDING OF FACT

Competent evidence has been submitted linking the post-service
findings of angioedema to service.

CONCLUSION OF LAW

The claim of service connection for angioedema secondary to
exposure to herbicide agents is well grounded. 38 U.S.C.A. 5107(a)
(West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be established for disability
resulting from disease or injury suffered in line of duty. 38
U.S.C.A. 1110; 38 C.F.R. 3.303. VA regulations also provide that
service connection may be granted for any disease diagnosed after
discharge, when all of the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

VA regulations pertaining to Agent Orange exposure, now expanded to
include all herbicides used in Vietnam, provide that a claimant
who, during active military, naval, or air service, served in the
Republic of Vietnam during the Vietnam era and has a disease listed
at 3.309(e) (1996), as amended by 61 Fed. Reg. 57,586-589 (Nov. 7,
1996), shall be presumed to have been exposed during such service
to an herbicide agent, unless there is affirmative evidence to
establish that the veteran was not exposed to any such agent during
that service.

A "herbicide agent" is a chemical in an herbicide used in support
of the United States and allied military operations in the Republic
of Vietnam during the Vietnam era. 38 C.F.R. 3.307(a)(6)(i).
"Service in the Republic of Vietnam" includes service in the waters
offshore and service in other locations if the conditions of

- 4 -

service involved duty or visitation in the Republic of Vietnam. 38
C.F.R. 3.307(a)(6)(iii) (1996), as amended by 61 Fed. Reg. 57,586-
589 (Nov. 7, 1996).

The evidence of record documents the appellant's service in
Vietnam. A Department of Defense (DD) Form 214, Certificate of
Release or Discharge from Active Duty, indicated that he received
the Vietnam Service Medal and the Vietnam Campaign Medal, service
awards signifying service in Vietnam. The record thus supports the
conclusion that the appellant served in Vietnam, and thereby had
qualifying service in the Republic of Vietnam during the Vietnam
era. See 38 C.F.R. 3.307(a)(6)(iii), 3.313(a).

As indicated above, a disease associated with exposure to certain
herbicide agents listed in 38 C.F.R. 3.309 (1996), as amended by 61
Fed. Reg. 57,586-589 (Nov. 7, 1996), will be considered to have
been incurred in service even though there is no evidence of such
disease during the period of service. 38 U.S.C.A. 1116 (West 1991
& Supp. 1996); 38 C.F.R. 3.307(a) (1996), as amended by 61 Fed.
Reg. 57,586-589 (1996).

VA regulations provide that if a veteran was exposed to an
herbicide agent during active military, naval, or air service, the
following diseases shall be service- connected if the requirements
of 38 C.F.R. 3.307(a)(6) are met, even though there is no record of
such disease during service, provided further that the rebuttable
presumption provisions of 38 C.F.R. 3.307(d) are also satisfied:
chloracne or other acneform disease consistent with chloracne;
Hodgkin's disease; non-Hodgkin's lymphoma; porphyria cutanea tarda;
multiple myeloma; respiratory cancers (cancers of the lung,
bronchus, larynx, or trachea); and soft-tissue sarcoma (other than
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).
The term "soft-tissue sarcoma" includes the following: adult
fibrosarcoma; dermato- fibrosarcoma protuberans; malignant fibrous
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma;
ectomesenchymoma; angiosarcoma (hemangiosarcoma and
lymphangiosarcoma); proliferating (systemic)
angioendotheliomatosis; malignant glomus tumor; malignant
hemangiopericytoma; synovial sarcoma (malignant

- 5 -

synovioma); malignant giant cell tumor of tendon sheath; malignant
schwannoma, including malignant schwannoma with rhabdomyoblastic
differentiation (malignant Triton tumor), glandular and epithelioid
malignant schwannomas; malignant mesenchymoma; malignant granular
cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear
cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's
sarcoma; congenital and infantile fibrosarcoma; and malignant
ganglioneuroma. 38 C.F.R. 3.309(e). Effective November 7, 1996,
presumptive service connection is warranted for two additional
diseases: acute and subacute peripheral neuropathy and prostate
cancer. 61 Fed. Reg. 57,586-589 (1996) (codified at 38 C.F.R.
3.309(e)).

Notwithstanding the foregoing, the U.S. Court of Appeals for the
Federal Circuit has determined that the Veterans' Dioxin and
Radiation Exposure Compensation Standards (Radiation Compensation)
Act, Pub. L. No. 98-542, 5, 98 Stat. 2725, 2727-29 (1984) does not
preclude an appellant from establishing service connection with
proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039
(Fed. Cir. 1994).

Here, the appellant contends that he currently has angioedema. That
disease is not listed at 38 C.F.R. 3.309(e), thereby precluding
service connection under that provision. However, the appellant
maintains that his current angioedema is related to exposure to
herbicide agents during his service in Vietnam.

The threshold question for resolution is whether the appellant has
met his burden of presenting competent evidence of a plausible,
well-grounded claim. See Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990). An allegation of a disorder that is service connected is
insufficient; the appellant must submit evidence in support of a
claim that would justify a belief by a fair and impartial
individual that the claim is plausible. 38 U.S.C.A. 5107(a); Tirpak
v. Derwinski, 2 Vet. App. 609, 611 (1992). The quality and quantity
of the evidence required to meet this statutory burden of necessity
will depend upon the issue presented by the claim. Grottveit v.
Brown, 5 Vet. App. 91, 92-93 (1993).

- 6 -

In order for a claim of secondary service connection for a disorder
(clearly separate from the service-connected disorder) to be well
grounded, the veteran must present medical evidence to support the
alleged causal relationship between the service- connected disorder
and the disorder for which secondary service connection is sought.
Jones v. Brown, 7 Vet. App. 134, 137 (1994). See Epps v. Gober, 126
F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498,
506 (1995) (well- grounded claim also requires competent medical
evidence of a current disability).

The record includes a September 1992 statement from a private
physician indicating that the appellant suffers from severe
consequences of toxic exposure, extended over several years,
including pronounced angioedema. This statement appears to connect
the current angioedema and exposure to some toxic substance. While
the physician did not specifically indicate that the toxic exposure
involved Agent Orange or some other agent used in Vietnam, or even
that the exposure may have occurred in service or in Vietnam, those
distinctions do not reduce the probity of the physician's opinion.
As such, the Board determines that the record includes competent
evidence tending to link current angioedema to exposure to a
herbicide agent in Vietnam, thereby satisfying the requirements of
a well-grounded claim.

As the claim is well grounded, VA is under an obligation to assist
the veteran in further development of the claim. 38 U.S.C.A.
5107(a); Murphy, 1 Vet. App. at 81. Action consistent with that
duty is addressed in the Remand below.

ORDER

The claim of entitlement to service connection for angioedema
secondary to exposure to herbicide agents is well grounded.

(CONTINUED ON NEXT PAGE)

7 -

REMAND

The appellant has not been afforded an examination by VA to
specifically address the central question in this case, whether any
current angioedema is related to herbicide agent exposure in
Vietnam. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995)
(contemporaneous medical examination required where examination
report was approximately two years old). In passing, it is noted
that, during VA hospitalization in September 1989, the veteran's
angioedema was described as of uncertain etiology with symptoms
beginning in September 1988.

In view of the foregoing, the case is REMANDED for the following
development:

1. The RO should request that the appellant supply the names and
addresses of any individuals or treatment facilities that have
treated him for angioedema since 1995 and the dates of such
treatment. After securing any necessary releases, the RO should
obtain complete clinical records of such treatment and associate
them with the claims folder.

2. The RO should schedule the appellant for an examination to
determine the nature and etiology of any current angioedema. The
claimsfolder and a copy of this REMAND must be made available to
the physician for review in conjunction with the examination. The
pertinent history concerning the disabilities should be obtained,
and all necessary tests and studies should be accomplished. The
examiner should be asked to provide an opinion as to whether it is
as least as likely as not that any current angioedema is related to
the appellant's exposure to herbicide agents during his service in
Vietnam.

- 8 -

3. When the aforementioned development has been completed, the RO
should review the record to ensure it is in compliance with this
REMAND. If not, the RO should undertake remedial action before
returning the claim to the Board. See Stegall v. West, 11 Vet. App.
268, 270-71 (1998).

After the development requested above has been completed to the
extent possible, the RO should again review the record. If any
benefit sought on appeal, for which a notice of disagreement has
been filed, remains denied, the appellant and his representative
should be furnished a supplemental statement of the case and given
the opportunity to respond. Thereafter, the case should be returned
to the Board.

The appellant has the right to submit additional evidence and
argument on the matters remanded to the RO. Kutscherousky v. West,
12 Vet. App. 369 (1999).

J.F. Gough
Member, Board of Veterans' Appeals



9 -

